Norton, J.
agree with the opinion of the Chief Justice upon the point that the instrument executed by Meacham was a sufficient agreement in writing for a sale of the premises by his principals, and that the defendant, being in possession by permission of those principals, in consequence of such instrument being executed, and having paid the purchase money, is entitled to be protected by the equity powers of the Court from an action- of ejectment by those principals or those claiming under them, until, at least, an opportunity may be had to acquire the legal title.
I also agree that the possession by the defendant as tenant was notice to put the plaintiff at the time of his purchase on inquiry, and was thus sufficient to charge the plaintiff with notice of the equitable rights of the landlord, under whom the defendant held.
As the case must turn upon these two points, I do not deem it necessary to express an opinion upon the other matters which are discussed by the counsel.
I concur in the decision that the judgment should be reversed and the cause remanded.